5Detailed Office Action
The communication dated 2/25/2022 has been entered and fully considered.
Claim 53 is new.  Claim 36 has been canceled.  Claims 33 and 37-38 have been amended.  Claims 33-35 and 37-53 are pending with claims 49-52 withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of Group I in the reply filed on 2/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Allowable Subject Matter
Claim 53 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In light of amendment the rejections towards MA alone have been withdrawn.
In light of amendment the rejections towards MA in view of ASIKAINEN/BAKER have been withdrawn.

Cm Rejections - 35 USC § 112
Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 38 the applicant claims a glycerol to wood ratio.  However, the applicant does not specify if it is by weight or by volume.  For the purpose of examination the Examiner interprets it as by weight.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33-35, 37-40 and 42-48 are rejected under 35 U.S.C. 103 as being unpatentable over Upcycling of waste paper and cardboard to textiles, by MA et al., hereinafter MA, in view of U.S. 1,735,013 RICHTER, hereinafter RICHTER, as evidenced by knowpulp.com.
	As for claim 33, 37 and 48, MA discloses a method of recycling waste papers into a recycled cellulose product (textiles) [title, abstract].  MA discloses cooking cellulosic waste material to provide a delignified pulp [pg. 860 col. 1 “kraft cooking”].  MA discloses dissolving the delignified pulp in an ionic liquid to provide a spinning dope [pg. 860 col. 2 “pulp dissolution and filtration”].  MA discloses spinning the dope into fibers [pg. 861 col. 1 “spinning, washing, and, drying”].
	MA does not disclose alkaline glycerol.  RICHTER discloses using glycerol in the place of water during kraft cooking [col. 2 lines 65-70 and 75-77].  At the time of invention it would be obvious to the person of ordinary skill in the art to use glycerol in place of some of the water during kraft cooking of MA.  The person of ordinary skill in the art would be motivated to do so to allow for the pulping to occur at atmospheric pressure [pg. 1 col. 1 lines 48-50] thereby eliminating expensive high pressure digesters.  The person of ordinary skill in the art would be further motivated to do so as the glycerol does not decompose [pg. 1 col. 2 lines 80-82] and is easily recoverable by steam distillation [pg. 1 col. 1 line 44-45].  The person of ordinary skill in the art would have a reasonable expectation of success as RICHTER states the glycerol may be used in a kraft process and MA uses a kraft process.
	In addition to the above as for claim 37, MA uses the alkali NaOH in the kraft pulping [pg. 860 col. 1 materials and kraft cooking].  Further RICHTER uses NaOH (Na2O) [pg. 2 col. 1 line 8] in kraft pulping.
As for claim 34, MA discloses mechanical pulp [pg. 860 col. 1 par. 1].
As for claim 35, MA suggests that newsprint can be used [pg. 865 col. 1 last paragraph].  MA discloses cardboard which can be used for posters [pg. 860 col. 1 “materials”].  MA discloses fine paper which can be used for books and discloses copy paper [pg. 860 col. 1 “materials”].  Copy paper can have coupons printed thereon.  The nature of the printing type (a coupon vs any other type of printing) does not material effect the invention [MPEP 2112.01 (III)] and therefore has not been given patentable weight.  Therefore copy paper reads on “coupon” paper.
As for claim 38, MA discloses a 6:1 L/W ratio.  RICHETR discloses that 80 to 96% of the water is replaced by glycerol [pg. 1 col. 2 line 78].  Therefore the glycerol to solids ratio would be (6*0.8 – 6*0.96) which falls within the claimed range.
As for claim 39, MA teaches recycling paper/cardboard to form a dissolving pulp which is then turned into regenerated fibers using ionic liquids.  MA teaches a temperature of 160 degrees C and a time of 190 minutes (1256 H-factor).  A temperature of 180 and 180 minutes is an H factor of 6153 and a temperature of 170 degrees C and 60 minutes is an H factor of 919.  Therefore MA teaches cooking to a degree which falls within the claimed cooking H-factor.  The person of ordinary skill in the art would expect that by optimizing time and temperature the same amount of cooking would occur (see e.g. H-factor).  Further, RICHTER supports a temperature of up to 350 degrees F [col. 1 line 75] which is 176.7 degrees C which falls within the claimed range.

As for claim 40, MA discloses 5 mol EA per kg. 5 mol * 40 g NaOH/mol = 200 g EA as NaOH/kg or 20% which falls within the claimed range.
As for claims 42-43, MA discloses [DBNH][OAC] a super-base ionic liquid [pg. 860 col. 1 “preparation of [DBNH][OAC]”].
As for claim 44, MA discloses an acid treatment to remove residual metals (ash) [pg. 460 col. 2 “enzyme treatment and acid washing”]. 
As for claim 45, MA discloses that the pulp has an intrinsic viscosity of 436 ml/g which falls within the instant claimed range [Table 1 B5].
As for claim 46, MA discloses a zero-shear viscosity of 30,000 Pa.s [pg. 863 col. 2 par. 1].
As for claim 47, MA discloses the spinning dope has a cross-over point of 1 S-1 and a dynamic modulus of 3,000-5000 Pa which falls within the claimed range [pg. 863 col. 2 par. 1].
Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Upcycling of waste paper and cardboard to textiles, by MA et al., hereinafter MA, and U.S. 1,753,013 RICHTER, hereinafter RICHTER, in view of U.S. 2015/0225901 ASIKAINEN et al., hereinafter ASIKAINEN, as evidenced by knowpulp.com.
As for claim 39 and 40, MA teaches recycling paper/cardboard to form a dissolving pulp which is then turned into regenerated fibers using ionic liquids.  MA teaches a temperature of 160 degrees C and a time of 190 minutes (1256 H-factor). The Examiner has argued that the optimization of temperature and time is obvious based on H-factor.  Further, RICHTER supports a temperature of up to 350 degrees F [col. 1 line 75] which is 176.7 degrees C which falls within the claimed range.  In the alternative ASIKAINEN teaches pulping recycled paper including cardboard to produce dissolving pulp which can be used to make regenerated fibers [abstract, 0013].  ASIKANEN discloses that the cooking temperature should be between 140 to 180 degrees C which overlaps with the claimed range [0038].  ASIKANEN discloses the specific treatment of 165 degrees C and 1000 H-factor (about 99 minutes) [0082].  At 170 degrees C and 1000 H-factor the time would be about 65.3 minutes which falls within the claimed range.  ASIKANEN further discloses 20% NaOH (alkali) on pulp which falls within the claimed range [0083].
At the time of the invention it would be obvious to apply the known cardboard super DDJ process of ASIKANEN to the cardboard of MA.  The person of ordinary skill in the art would expect both process to purify cardboard such that it could be used for making regenerated cellulose.  The person of ordinary skill in the art would expect success as both processes use cardboard treated with super DDJ, alkali pulping, bleaching, CCE, acid treatment, and enzyme treatment [Figure 2].  The Examiner also notes that Maattanen and Harlin are authors of both the patent and the publication.  The ASIKANEN reference gives slightly broader ranges than the single point given in MA.
As for claim 41, ASIKANEN states that after cooking the lignin content can be less than 10% [0037] which overlaps the instant claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748